

116 HR 685 IH: To name the Department of Veterans Affairs community-based outpatient clinic in Bend, Oregon, as the “Robert Maxwell VA Clinic”.
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 685IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Walden introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo name the Department of Veterans Affairs community-based outpatient clinic in Bend, Oregon, as the Robert Maxwell VA Clinic. 
1.Name of Department of Veterans Affairs community-based outpatient clinic, Bend, OregonThe Department of Veterans Affairs community-based outpatient clinic in Bend, Oregon, shall after the date of the enactment of this Act be known and designated as the Robert Maxwell VA Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Robert Maxwell VA Clinic. 